Detailed Action




Claims 1-11, 27-30 and 32-36 were pending in this application, claims 13-21 having been cancelled previously in response to a restriction requirement, and claims 12, 22-26, and 31 had been cancelled previously, as well.
Claim 2 also now has been cancelled.
Claims 1, 27 and 32 have been amended.
Claims 1, 3-11, 27-30 and 32-36 remain pending in this application and are presented for examination.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant’s arguments filed 8/11/2021 have been considered fully, and are persuasive (Reply, pp. 14-16).  The rejection of claims 1, 3-11, 27-30 and 32-36 has been withdrawn.


Allowable Subject Matter
Claims 1, 3-11, 27-30 and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 27 and 32 now incorporate amended claim limitations concerning moving the substance of dependent claim 2 up into the respective independent claims 1, 27 and 32, and further amended independent claims 1, 27 and 32 to perform the substance of dependent claim 2 as an iterative process (claim 1 last 23 lns.; claim 27 last 23 lns.; claim 32 las 22 lns.).  The nearest prior art references found were Hassinger, U.S. Patent Application Publication No. US 2002/0087487 A1 (hereinafter Hassinger), in view of Chantrain, et al., U.S. Patent Application Publication No. US 2002/0194323 A1 (hereinafter Chantrain), in view of Adogla, et al., U.S. Patent No. US 9,137,110 B1 (hereinafter Adogla), in view of Ferris, et al., U.S. Patent Application Publication No. US 2011/0213719 A1 (hereinafter Ferris), in view of Fletcher, U.S. Patent Application Publication No. US 2012/0030356 A1 (hereinafter Fletcher), and further in view of Kundu, et al., U.S. Patent Application Publication No. US 2004/0111506 A1 (hereinafter Kundu).  However, Hassinger in view of Chantrain and Adogla and Ferris and Fletcher, and further in view of Kundu would not disclose perform the substance of dependent claim 2 as an iterative process.  Because independent claims 1, 27 and 32 are allowable, respective dependent claims 3-11, 28-30 and 33-36 also are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is (571) 272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        




/Timothy Sowa/
Examiner, Art Unit 2448